Citation Nr: 1647485	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for right ear hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his March 2013 Substantive Appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled to occur in late April 2013.  The Veteran failed to appear for this hearing and did not provide good cause for his absence.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

Finally, the Board finds that it does not have jurisdiction over the issue of entitlement to a total disability rating based on individual unemployabilty (TDIU).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  When TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed a formal claim for TDIU that has not yet been expressly denied.  Additionally, in an October 2016 deferred rating decision, the RO noted that it was developing the issue of entitlement to TDIU.  Thus, the Board finds that it does not have jurisdiction over the issue.

The issues of entitlement to service connection for left ear hearing loss and an increased evaluation for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied service connection for left ear hearing loss.  The Veteran did not appeal and did not submit new and material evidence within one year. 

2.  The evidence received since the April 1986 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The an April 1986 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  The evidence received since the April 1986 rating decision is new and material as to the claim of service connection for left ear hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 1986  rating decision, the RO denied service connection for left ear hearing loss because it found no evidence of hearing loss in the Veteran's left ear during service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the 1986 decision includes the Veteran's January 1986 claim, a March 1986 audiology examination, and the Veteran's service treatment records (STRs).  The March 1986 audiology examination shows a hearing loss disability bilaterally.  38 C.F.R. § 3.385 (2016).  The STRs did not show left ear hearing loss for VA purposes.  

Evidence submitted after the April 1986 decision includes 1) January 2003, February 2011, and July 2016 VA hearing examinations; 2) the Veteran's statements; 3) a May 2013 private audiology examination; 4) private medical records; and 5) VA medical records.  The lay statements describe the onset of hearing loss as occurring during the Veteran's military service.  The May 2013 private audiology examination report documents the private physician noting that the Veteran's hearing loss is questionably related to traumatic noise exposure.  The VA hearing examinations all contain negative nexus opinions.  Private records in 1999 and 2000 indicate complaints of hearing difficulty and a physician diagnosed conductive hearing loss, sensorineural hearing loss, and left external otitis.  VA treatment records in 2002 indicate the Veteran reported a history of hearing loss since military noise trauma in the 1970s.  The past surgical history included bilateral tympanic membrane perforation repair.  The assessment was bilateral hearing loss. 
 
The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus between the Veteran's left ear hearing loss and his military service and evidence of diminished hearing during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.  


REMAND

Remand is necessary for further development before adjudicating the Veteran's claims.  

First, remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2).  A review of the record shows that the Veteran was awarded disability benefits under the Social Security Administration, effective May 2007.  Neither the complete award letter nor the medical records upon which the award was based have been associated with the record.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.

Next, the Board finds that a medical opinion should be obtained that addresses the etiology of the Veteran's left ear hearing loss.  By way of history, the STRs do not show a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, a March 1973 STR documents the Veteran complaining of pain in the ears.  On examination, the attending physician noted that the ear passages were occluded with cerumen.  The diagnosis was upper respiratory infection with impacted cerumen.  The Veteran also reportedly underwent tympanostomy tube placement in 1970 and 1971 in both ears.  See February 2011 VA examination.   

In a November 2002 statement, the Veteran reported chronic ear problems since 1973, the year he separated from active duty.  His hearing loss had reportedly progressed since its onset.  

A December 1999 private medical record documented bilateral mixed hearing loss.  The physician recommended a hearing aid.  In a January 2000 private record, an audiologist discussed the Veteran reporting repeated ear infections since early childhood and later surgery to repair his eardrums.  The Veteran had been experiencing progressive difficulty in hearing over the past several years.  The audiologist noted that the Veteran had undergone a left ear drain in the previous week.  The audiologist recommended that the Veteran be fitted with behind-the-ear hearing aids due to recurrent ear infections.  In a May 2000 record, the Veteran had obtained hearing aids.  The Veteran had a little pus in the left ear which was flushed resulting in immediate improvement in hearing.  The diagnosis was left external otitis and sensorineural hearing loss.  

A January 2003 VA examination was conducted.  The diagnosis was bilateral mild to moderate mixed hearing loss.  The examiner noted that hearing loss onset was 30 years prior, which placed the hearing loss during active duty.  A February 2011 VA examination was conducted.  The diagnosis was bilateral hearing loss.  After discussing the Veteran's medical history, the examiner opined that left ear hearing loss was not due to military noise exposure or the Veteran's previous history of ear treatment in military service.  The examiner noted that the Veteran entered and exited military service with normal hearing for the left ear and with no evidence of standard threshold shifts for the left ear, suggesting no cochlear insult and no evidence of recurrent ear condition.  

A May 2013 private audiology record contained a diagnosis of sensorineural hearing loss.  The physician noted that the hearing loss had a questionably traumatic cause in response to the Veteran's report that he underwent significant acoustic trauma during his military service.  A July 2016 VA examination was conducted.  The examiner found that the Veteran's left ear hearing loss was not related to service, citing to the absence of significant threshold shifts in the STRs.  At this examination, the Veteran reported using hearing protection on an occupational basis after his separation from the military.  

The Board finds that an additional opinion is necessary.  First, both the February 2011 and July 2016 opinions did not address the Veteran's report that he had suffered diminished hearing since active service.  In the January 2003 examination, the examiner reported that hearing loss had onset 30 years prior (during service), but did not specify which ear he was referring to.  Further, as asserted by the Veteran in the July 2016 examination and reiterated by his representative in a September 2016 written brief presentation, his level of noise exposure during his military service far exceeded any post-service occupational noise exposure.  Such statements must be addressed on remand in an additional medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).

Finally, the May 2013 private audiology opinion notes that the Veteran's hearing loss is questionably related to trauma.  Though the physician did not specify which trauma may have caused such hearing loss, to include in-service noise exposure, the opinion could be construed as one that favorably links the Veteran's left ear hearing loss to in-service noise exposure.  This opinion must be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion in order to determine the etiology of the Veteran's bilateral hearing loss.   Provide an examination if it is deemed necessary.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had onset in or is otherwise related to the Veteran's military service.  

The examiner must address the following:  1) the Veteran's statements that he has had diminished hearing loss since military service; 2) the Veteran's statements that noise exposure during service was severe compared to noise exposure after service; 3) the Veteran's STRs; 4) the May 2013 private audiology examination in which the private physician notes that the Veteran's hearing loss had a questionably traumatic cause; 5) the VA examination reports; and 6) all other relevant post-service medical evidence.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


